Citation Nr: 0427865	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  03-08 543A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from October 1941 to April 
1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which implicitly reopened the 
previously denied claim of entitlement to service connection 
for bilateral hearing loss and denied the claim on the 
merits.


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for 
conductive deafness in an August 1950 decision.  The veteran 
was notified of this decision.

2.  Evidence submitted since the time of the Board's August 
1950 decision denying service connection for conductive 
deafness bears directly upon the issue at hand, is not 
duplicative and/or cumulative, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  Evidence received since the Board denied entitlement to 
service connection for conductive deafness is new and 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2002).

2.  The decision of the Board in August 1950 is final.  The 
claim of entitlement to service connection for conductive 
deafness is reopened.  38 U.S.C.A. §§ 1110, 1131, 7104 (West 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In August 1950, the Board denied entitlement to service 
connection for conductive deafness, finding that defective 
hearing was noted prior to enlistment but had not been 
aggravated during service; the Board also found that 
conductive deafness had not been incurred during service.  
Because there was no appellate body to which the veteran 
could appeal that decision at the time of its being rendered, 
the Board's decision became final.  See 38 U.S.C.A. 
§ 7104(a); 38 C.F.R. § 20.1100.

The veteran now seeks to reopen his claim of entitlement to 
service connection for bilateral hearing loss.  Despite the 
finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  For claims filed prior to August 29, 2001, 
such as this claim, "new and material evidence" is defined 
as evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board notes that the RO in this case implicitly reopened 
the veteran's claim for service connection for bilateral 
hearing loss.  Specifically, the RO's May 2001 rating 
decision reflects a decision on the merits notwithstanding 
prior denials of the benefit sought.  The Board, however, is 
required to address the issue of reopening despite the RO's 
denial of service connection on the merits.  See Barnett v. 
Brown, 83 F.3d 1380 (1996).
 
With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the last 
final decision in August 1950.  It is noted that the 
credibility of new evidence is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The veteran performed honorable service in the 1940's and 
received a medical discharge in April 1946 due to a chronic 
conversion reaction that was manifest by an obsession with 
hearing loss.  Service treatment records include a history of 
otosclerosis with hearing loss since the age of sixteen and a 
diagnosis of bilateral mild conductive hearing loss of 
undetermined etiology.  The veteran's enlistment examination, 
however, does not include the history as later given by the 
veteran.

The veteran applied for VA compensation benefits immediately 
upon his discharge from service.  In an April 1946 rating 
decision, the RO granted entitlement to service connection 
for a conversion reaction and denied entitlement to service 
connection for otosclerosis as existing prior to service 
without aggravation.  That rating decision included the 
statement that any loss of auditory acuity was necessarily 
due to the natural progression of the disorder because the 
veteran was not exposed to acoustic trauma during service.

Treatment records dated in 1948 show continued complaints of 
hearing loss.  Upon VA examination in March 1949, the veteran 
was found to have no hearing defect with respect to 
conversational speech.  In October 1949, the veteran 
submitted statements from two fellow servicemen reflecting an 
incident in basic training when the veteran was adversely 
affected by the noise associated with firing weapons.  The 
gentlemen recalled that the veteran was nicknamed, "tin 
ears" after that time because he had difficulty hearing and 
continued complaints of ringing in his ears.

At a hearing before an RO hearing officer in May 1950, the 
veteran testified that he first experienced a loss of hearing 
at the age of sixteen following a series of colds, that he 
did not seek treatment for that disability prior to entry 
into the service, and that his hearing defect did not bother 
him prior to service.  He stated that he experienced problems 
following the firing of weapons during basic training and was 
later told that he could not go overseas because of his 
defective hearing.  The veteran testified that his hearing 
improved with treatment during service, but he had not 
continued any type of treatment for his defective hearing 
since discharge.

Based on the evidence as outlined above, the Board denied 
entitlement to service connection for conductive deafness in 
an August 1950 decision.  At that time, the Board 
specifically found that conductive deafness was not incurred 
in nor aggravated by active duty service.

Since the Board's August 1950 decision, the veteran has 
submitted evidence of bilateral sensorineural hearing loss.  
His VA treatment records include a note dated in August 1999 
that the veteran had a long history of otosclerosis and wore 
hearing aids, as well as an October 1999 diagnosis of 
profound mixed hearing loss, longstanding due to 
otosclerosis.  There is also a note dated in January 2000 
that the veteran presented with a request for assistance in 
pursuing his claim for VA compensation benefits.

The veteran submitted a letter from a private 
otolaryngologist dated in November 1999.  This specialist 
stated that the veteran had bilateral sensorineural hearing 
loss with worsening as frequencies go up and opined that this 
pattern of hearing loss was related to loud noise exposure, 
usually over a prolonged period of time, as well as the aging 
process.

When considering the November 1999 opinion in light of the 
entire record, the Board finds that it is both new and 
material as it has not before been presented to agency 
decision-makers and it bears directly upon the specific 
matter under consideration.  Specifically, the opinion of the 
specialist raises the possibility that the veteran's current 
hearing loss could be a result of the noise exposure during 
basic training described by the veteran and his fellow 
servicemen.  Thus, the Board finds that this evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  As a consequence, the Board 
reopens the previously denied claim of entitlement to service 
connection for conductive deafness.  

The claim must now be considered on the merits.  Following a 
review of the record as a whole, however, the Board finds 
that this matter must be remanded for further development as 
discussed below.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened.

REMAND

As noted above, the newly submitted medical evidence raises 
the possibility that the veteran's current hearing loss is a 
result of activities during service.  It does not, however, 
show that it is at least as likely as not that the current 
hearing defect was incurred in active service nor that a pre-
existing disability was aggravated by active service.  As 
such, this matter must be remanded for further development of 
the medical record.

The appellant is hereby notified that, if an examination is 
scheduled, it is the appellant's responsibility to report for 
the examination and to cooperate in the development of the 
case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2003).  

This matter is REMANDED for the following action:

1.  The RO should obtain all current 
treatment records for bilateral hearing 
loss and associate them with the claims 
folder.

2.  After all treatment records have been 
placed in the veteran's claims folder, 
the RO should have an ear, nose and 
throat specialist review the record, 
including all service medical records, 
treatment records, lay statements, and 
testimony by the veteran, and render an 
opinion as to whether (1) the veteran had 
defective hearing upon entry into service 
in October 1941 and, if so, whether that 
disability increased in severity beyond 
the natural progression of the disease 
during service; (2) the veteran's current 
hearing loss is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) the result of 
otosclerosis and/or any disorder other 
than noise exposure; and (3) the 
veteran's current hearing loss is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) the 
result of noise exposure during service 
as described by the veteran and two of 
his fellow servicemen.  All opinions must 
be supported by complete rationale.  
Should the specialist determine that a 
physical examination is required, the RO 
should schedule such an examination.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



